Citation Nr: 1432099	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbar spine disability.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a cervical spine disability.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 1979 with subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran presented sworn testimony during a personal hearing in Columbia, South Carolina, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

As will be discussed below, the claims of entitlement to service connection for disabilities of the lumbar spine, cervical spine, and left knee are being reopened herein, the underlying service connection claims as well as the claim of entitlement to service connection for a right knee disability are additionally addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.





FINDINGS OF FACT

1.  PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity.

2.  PTSD does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.

3.  In an unappealed rating decision dated July 2007, the RO declined to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability and denied the Veteran's claims of entitlement to service connection for a cervical spine disability and a left knee disability.

4.  Additional evidence received since the July 2007 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issues of entitlement to service connection for disabilities of the lumbar spine, cervical spine and left knee, and it raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The July 2007 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability and denied service connection for a cervical spine disability and a left knee disability, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  The evidence received since the July 2007 rating decision is new and material as to the issues of service connection for a lumbar spine disability, a cervical spine disability, and a left knee disability; and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Initially, with respect to the new and material evidence claims, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for a cervical spine disability, a lumbar spine disability, and a left knee disability, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With regard to the increased disability rating for PTSD, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, a letter dated January 2012 complied with VA's duty to notify the Veteran with regard to this increased rating claim.  In particular, the letter informed the Veteran of the need for evidence of a worsening of his disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also specifically provided with notice of how disability ratings and effective dates are determined in the letter.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded a pertinent VA examination as to the increased rating claim in January 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.

II. Increased disability rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 50 percent evaluation for his service-connected PTSD throughout the appeal period.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this formula, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 50 to 60 as determined by VA examiners dating from 2010 to 2012.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 50 percent for his service-connected PTSD.  

The Veteran was afforded a VA examination as to his PTSD claim in January 2012.  His reported symptoms included chronic sleep impairment with nightmares, flashbacks, recurrent intrusive thoughts, and depression.  The Veteran indicated that he experiences auditory hallucinations; specifically, roaring sounds like water running.  He endorsed depressed mood, mild memory loss, disturbance of motivation and mood, difficulty concentrating, difficulty falling or staying asleep, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also experiences impaired impulse control such as unprovoked irritability with periods of violence.  To this end, the VA examiner noted the Veteran's report of at least four past arrests and convictions for domestic violence, with mandatory anger management classes.  The examiner noted that the Veteran's concentration and memory were within normal limits.  He denied suicidal and homicidal ideation.  The examiner further noted that the Veteran's report that his PTSD symptoms make him feel down and sometimes he forgets things and becomes aggravated.  Notably, the examiner indicated the Veteran's responses concerning memory and concentration deficits were demonstrative of malingering.  The VA examiner assigned a GAF of 55.  It was concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  Additionally, the examiner opined that, based on the Veteran's current presentation and available information, "it is less likely as not that this Veteran's PTSD symptoms have worsened since the last rating decision.

In an October 2012 letter, Dr. J.F.A. noted that the Veteran returned to treatment in July 2012.  Dr. J.A.F. noted the Veteran's self-report of depression with suicidal thoughts.  The Veteran also reported that he continues to have difficulty sleeping, averaging approximately three hours per night.  He also endorsed nightmares, hypervigilance, intrusive thoughts, and physical reactions when reminded of his in-service stressor.  The Veteran's paranoia and depression result in his isolating and he rarely goes into public.  Dr. J.F.A. further reported that the Veteran's irritability and sudden outbursts of anger are creating problems in his marriage as well as his inability to participate in most family activities.  Dr. J.F.A. noted that the Veteran's concentration and judgment are mildly impaired.  He continues to be unemployed.

Notably, VA treatment records dated in February 2010 documented the Veteran's complaints of depression, short-term memory impairment, and hypervigilance; a GAF of 53 was assigned.  Private treatment records documented the Veteran's psychological symptomatology including depression, impaired concentration, social isolation, outbursts of anger, increased irritability, and paranoia.  See the private treatment records dated July 2012 to September 2012.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

With regard to the Veteran's PTSD, the Board concludes that an increased rating is not warranted.  The symptoms noted by Dr. J.F.A. included complaints of depression and suicidal thoughts.  The Veteran's paranoia and depression was implicated in his social isolation.  During his January 2012 examination, the Veteran indicated that he experienced auditory hallucinations of roaring sounds like water running.  Some criteria approximating the criteria for a 70 percent rating have been described.  However, the symptoms as a whole are not of such frequency and severity to warrant a higher rating.  The GAF scores assigned to this disability during the appeal period have reflected a moderate level of impairment.  Moreover, the Veteran denied homicidal or suicidal ideation during the January 2012 VA examination.   His responses concerning memory and concentration deficits were demonstrative of malingering, casting some doubt on the accuracy of his self-reported symptoms.  Since an accurate assessment of the nature and severity of the psychiatric symptomatology depends so much on the Veteran's frank and honest descriptions, evidence of malingering casts doubt on the Veteran's claims regarding the severity of his disability.  The VA examiner estimated that resulting social and industrial impairment resulted in reduced reliability and productivity (the criteria for a 50 percent rating).

In this regard, the Board finds that the symptomatology associated with the Veteran's service-connected PTSD does not support the assignment of a 70 percent rating because this disability has not been shown to result in occupational and social impairment, with deficiencies in most areas, including judgment thinking or mood, due to such symptoms as near-continuous depression; suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  The Board has reviewed the record and finds that the evidence shows that the Veteran's PTSD symptoms are not of such severity as to warrant a 70 percent evaluation during any period of the appeal period.  

Accordingly, the Board concludes that an increased rating is not warranted based on the Veteran's manifested PTSD symptomatology.  See 38 C.F.R. § 4.3 (2013).  Moreover, total occupational and social impairment as a result of the Veteran's service-connected PTSD has not been shown.  The evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Although the Veteran reported a history of unprovoked irritability with outbursts of anger and suicidal ideation, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  The Board also observes that the Veteran reported mild memory loss; however, there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  Thus, the Board finds that such symptomatology has not been demonstrated by the evidence.

Further, the Board recognizes that the Veteran has described auditory hallucinations on occasion, the evidence of record does not, however, show that his PTSD has caused total social and occupational impairment.  Thus, in this case, the symptoms shown in the VA and private treatment records, the October 2012 letter from Dr. J.F.A., and the January 2012 VA examination do not equate to the symptoms contemplated for a 100 percent rating.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warrants no more than a 50 percent evaluation during the appeal period.

III.  Additional considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  In this regard, the Board does not dispute that the service-connected PTSD has had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

Review of the VA claims file demonstrates that the Veteran is unemployed; however, he has not indicated that he is unable to seek or maintain employment as a result of his service-connected PTSD.  Therefore, the Board finds no basis for awarding entitlement to TDIU.

IV.  Claims to reopen

By a May 2001 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a lumbar spine disability.  In February 2007, the Veteran filed to reopen his lumbar spine claim, as well as, original claims of entitlement to service connection for a cervical spine disability and a left knee disability.  The Veteran's claims were denied in a July 2007 rating decision.  Notice of the denial was sent in July 2007.  He did not appeal that denial, and it consequently became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).
The relevant evidence of record at the time of the July 2007 rating decision consisted of the Veteran's service enlistment examination, VA and private treatment records, a VA examination report dated March 2001, and the Veteran's statements.  The March 2001 VA examination documented a diagnosis of low back pain with evidence of radiculopathy type symptoms.  VA treatment records documented diagnoses of degenerative joint disease (DJD) of the knees, as well as, cervical and lumbar disc disease.  See the VA treatment records dated June 2006 and May 2006.

Relevant evidence received since the July 2007 denials includes an August 2006 letter from Dr. A.H.C. who opined that, with respect to the Veteran's DDD of the neck and back, "[i]t seems reasonable that he has the above-mentioned medical problems and they started while he was in the military service.  Additionally, in an August 2010 letter, Dr. A.G.D. indicated that the Veteran has been receiving medical treatment for his left knee injury since 1975.

Crucially, the August 2006 letter from Dr. A.H.C. and the August 2010 letter from Dr. A.G.D. are "new," as they were not of record at the time of the last final denials and are also "material" because they suggests a nexus between the Veteran's cervical spine, lumbar spine, and left knee disabilities and his military service.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claims of service connection for lumbar spine, cervical spine, and left knee disabilities are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

An increased disability rating for PTSD is denied.

New and material evidence sufficient to reopen claims of service connection for disabilities of the lumbar spine, cervical spine, and left knee has been received; to this extent, the appeal is allowed.


REMAND

With respect to the reopened claims of entitlement to service connection for disabilities of lumbar spine, cervical spine, and left knee, the Veteran asserts that his disabilities were incurred during his military service.  See the Board hearing transcript dated October 2013.  He additionally asserts that he is also diagnosed with a right knee disability that is the result of his military service.  Id.

Initially, the Board notes that the RO requested the STRs from the Veteran's active duty service in August 2000 but, in response, received only his April 1975 enlistment examination.  See the Formal Finding of Unavailability dated June 2011.  However, a review of the record demonstrates that additional inquiry was not made into the availability of the Veteran's complete STRs.  Accordingly, the Board finds that the Veteran's complete STRs should again be requested.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.)

Moreover, the Veteran testified that he served in the Army Reserves from his active duty discharge in 1979 until 1998.  See the Board hearing transcript dated October 2013.  Unfortunately, there is no indication in the record that the AOJ attempted to obtain the Veteran's service treatment records from his period of Reserves service.  Accordingly, upon remand, the AOJ should take the appropriate steps to obtain these records and associated them with the Veteran's claims file, to the extent possible.

As indicated above, the evidence demonstrates that the Veteran has been diagnosed with DDD of the cervical and lumbar spine as well as DJD of the left knee.  See, e.g., the VA treatment records dated in June 2006 and March 2006.  With respect to the right knee, VA treatment records dated in June 2006 indicate a diagnosis of degenerative disease.  Additionally, the Veteran's complaints of right knee pain and 'giving way' of the right knee are documented in a VA treatment record dated in September 2009.

With respect to in-service injury, the Veteran contends that he injured his bilateral knees as well as cervical and lumbar spine in 1977/1978 armored personnel carrier (APC) accident.  See, e.g., the Veteran's statement dated March 2011; see also the Board hearing transcript dated October 2013.  The Board notes that the Veteran has submitted multiple lay statements from fellow soldiers concerning the occurrence of this accident.  In addition, the Veteran was granted service-connected for PTSD based upon the occurrence of this in-service accident.  See the rating decision dated February 2010.  To the extent that the Veteran asserts that he incurred injuries to his knees, cervical spine, and lumbar spine as a result of the APC accident, the Board notes that, as a lay person, the Veteran is competent to testify concerning in-service injury and symptoms such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

Accordingly, there remain questions as to etiology of the claimed disabilities.  The Board notes that the Veteran has not been afforded a VA examination with respect to the disabilities at issue.  A remand for a VA examination should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Thus, upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of nexus with respect to the bilateral knee and cervical and lumbar spine claims.

The Board additionally observes that the Veteran indicated he is currently in receipt of disability retirement benefits from the Railroad Retirement Board.  See the Board hearing transcript dated October 2013.  As the Railroad Retirement Board is a federal agency, these records should be requested upon remand.

Also, upon remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for symptoms pertinent to the pending claims.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since January 2012.  If any requested records are not available, the Veteran should be notified of such.

2. Contact the appropriate records custodians, in order to obtain the Veteran's treatment records from his service in the U.S. Army from July 1975 to June 1979 and the Army Reserves from 1979 to 1998.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

3. The RO must request all pertinent records from the Railroad Retirement Board.  Any such records received by the RO must be added to the claims file.  If this search request has negative results, it must be fully documented in the claims file.

4. Schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of the claimed disabilities of the lumbar spine, cervical spine, left knee, and right knee.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed right knee, left knee, cervical spine, and lumbar spine disabilities had their onset in service or are otherwise related to military service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


